The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 24, 2014

                                      No. 04-14-00256-CR

                                          Jeffrey LEE,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6806
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
        After allowing appellant’s appointed attorney to withdraw, we abated this cause to the
trial court to determine whether appellant desired to prosecute his appeal, and if so, if appellant
was indigent, to appoint new counsel. We suspended all other appellate deadlines. A
supplemental clerk’s record has been filed indicating the trial court appointed Mr. Ed
Shaughnessy as appellant’s appellate counsel.

    This appeal is ORDERED reinstated on this court’s docket. Mr. Shaughnessy is hereby
ORDERD to file appellant’s brief no later than November 24, 2014.



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court